Case 3:18-cv-00162-GMG Document 179 Filed 04/07/21 Page 1 of 3 PageID #: 1143




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

S.L., a minor, by and through her
parent and legal guardian D.L.,

                Plaintiff,
-v-                                                                 Case No. 3:18 –CV-162 (Groh)

CITY HOSPITAL, INC., d/b/a,
BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST, INC., d/b/Resoa
WV UNIVERSITY HEALTHCARE;
BRANDT WILLIAMSON, M.D.;
MISTY HUNSADER, PA-C;
SMOKY MOUNTAIN EMERGENCY
SERVICES, INC.; and
HEALTH CARE ALLIANCE, INC.,

                Defendants.

      PLAINTIFF’S REPLY TO DEFENDANTS’ MISTY HUNSADER, PA-C, BRANDT
      WILLIAMSON, D.O.,SMOKY MOUNTAIN EMERGENCY SERVICES, INC., AND
                 HEALTH CARE ALLIANCE, INC.’S RESPONSE TO
          PLAINTIFF’S MOTION TO FILE FOURTH AMENDED COMPLAINT

         Comes now the plaintiff and states that the amendments proposed in her Fourth Amended

Complaint were not intended to resurrect the claims pursuant to Title III of the Americans with

Disabilities Act (“ADA”) against Misty Hunsader, PA-C, Brandt Williamson, D.O.,Smoky Mountain

Emergency Services, Inc., and Health Care Alliance, Inc. that were previously dismissed by this

Court. The purpose of the amendments was to plead a factual basis, consistent with the facts and

inferences known to plaintiff and her counsel, that supports a decision that plaintiff has standing to

pursue her ADA Title III claim against City Hospital, Inc., d/b/a, Berkeley Medical Center (“BMC”).

Plaintiff’s Motion to File Fourth Amended Complaint expressly states that the purpose of the

amendments is to support plaintiff’s “contention that there is standing for S.L. to pursue her ADA
Case 3:18-cv-00162-GMG Document 179 Filed 04/07/21 Page 2 of 3 PageID #: 1144




Title III claim against City Hospital, Inc. a/k/a Beckley Medical Center (‘BMC’).” (Doc 173, p. 1).

Likewise, Paragraph 10 of the Motion to Amend uniquely references her ADA Title III claim against

BMC, not the claims against BMC’s co-defendants that were dismissed by this Court. (Id., p. 5).

The only claim remaining against BMC’s co-defendants is plaintiff’s claim under the Medical

Professional Liability Act (“MPLA”) W. Va. Code § 55-7B-1 et seq.

       Plaintiff recognizes, in retrospect, that the failure to delete those portions of the Complaint

apparently misled the co-defendants, who mistakenly concluded that plaintiff was trying to reopen

the claims that this Court had already dismissed. To clarify the issue, plaintiff hereby stipulates

that the Fourth Amended Complaint was not intended to affect the prior orders of this Court

dismissing the ADA claims against the co-defendants.

                                                      PLAINTIFF,
                                                      BY COUNSEL.


/s/ Allan N. Karlin
ALLAN N. KARLIN, WV BAR # 1953
JANE E. PEAK, WV BAR # 7213
ALLAN N. KARLIN & ASSOCIATES PLLC
174 CHANCERY ROW
MORGANTOWN, WV 26505
304-296-8266

SAMANTHA CRANE
AUTISTIC SELF ADVOCACY NETWORK
1010 VERMONT AVENUE, NW, SUITE 618
WASHINGTON, DC 2005
202-509-0135

SHAWNA M.P. WHITE
DISABILITY RIGHTS OF WEST VIRGINIA
1207 QUARRIER STREET, SUITE 400
CHARLESTON, WV 25301
304-346-0847

                                                 2
Case 3:18-cv-00162-GMG Document 179 Filed 04/07/21 Page 3 of 3 PageID #: 1145




                                 CERTIFICATE OF SERVICE

        I, Allan N. Karlin, do hereby certify that on April 7, 2021, I electronically filed, via the
CM/ECF system,“Plaintiff’s Reply to Defendants’ Misty Hunsader, PA-C, Brandt Williamson,
D.O.,Smoky Mountain Emergency Services, Inc., and Health Care Alliance, Inc.’s Response to
Plaintiff’s Motion to File Fourth Amended Complaint” which will send notification to the following:

 Joshua K. Boggs (WV Bar # 10096)                    Tamela J. White (WV Bar # 6392)
 Christine S. Vaglienti (WV Bar # 4987)              Julian Parker Pecora
 Lauren T. Krupica (WV Bar # 11719)                  Farrell, White & Legg PLLC
 West Virginia United Health System, Inc.            914 5th Avenue, PO Box 6457
 1238 Suncrest Towne Centre Drive                    Huntington, WV 25772-6457
 Morgantown, WV 26505                                Ph: 304-522-9100
 304-598-9888                                        Fax: 304-522-9162



                                                       /s/ Allan N. Karlin
                                                       ALLAN N. KARLIN, WV BAR # 1953
                                                       JANE E. PEAK, WV BAR # 7213
                                                       ALLAN N. KARLIN & ASSOCIATES PLLC
                                                       174 CHANCERY ROW
                                                       MORGANTOWN, WV 26505
                                                       304-296-8266




                                                 3
